NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT

LUCIA G. GRADINARIU,                    )
                                        )
             Appellant,                 )
v.                                      )         Case No. 2D17-2830
                                        )
                                        )
BILL FURST, as Sarasota County Property )
Appraiser, BARBARA FORD-COATES, as )
Sarasota County Tax Collector, KATHY    )
DENT, as Sarasota County Supervisor of )
Elections,                              )
                                        )
             Appellees.                 )
                                        )

Opinion filed June 15, 2018.

Appeal from the Circuit Court for Sarasota
County; Andrea McHugh, Judge.

Lucia G. Gradinariu, pro se.

J. Geoffrey Pflunger, Jason A. Lessinger
and Anthony J. Manganiello, III of Icard,
Merrill, Cullis, Timm, Furen & Ginsburg,
P.A., Sarasota, for Appellee Bill Furst,
Property Appraiser.

No appearance for remaining Appellees.


PER CURIAM.


             Affirmed.
NORTHCUTT, KHOUZAM, and CRENSHAW, JJ., Concur.




                                -2-